People v Jimenez (2018 NY Slip Op 08862)





People v Jimenez


2018 NY Slip Op 08862


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


1378 KA 15-01902

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vHENRY JIMENEZ, DEFENDANT-APPELLANT. 


PATRICK J. BRACKLEY, NEW YORK CITY, FOR DEFENDANT-APPELLANT.
KRISTYNA S. MILLS, DISTRICT ATTORNEY, WATERTOWN, FOR RESPONDENT. 

	Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Jefferson County Court (Kim H. Martusewicz, J.), dated September 24, 2015. The order denied the motion of defendant to vacate a judgment of conviction pursuant to CPL 440.10. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed for reasons stated in the decision at County Court.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court